Citation Nr: 1436340	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for depression with dysthymi, rated as 70 percent disabling beginning February 6, 2013.

2.  Entitlement to individual unemployability (IU).


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, and from December 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a claim for a rating higher than 30 percent for depression with dysthymia; and denied entitlement to IU.  

In a rating decision dated in June 2014 the RO increased the rating for the Veteran's service-connected psychiatric disability from 30 percent to 70 percent effective February 6, 2013.  This was a partial grant of the pending appeal, which was for a rating higher than 30 percent throughout the appeal period (from the date of claim).  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The RO also granted the appeal for entitlement to IU in the June 2014 rating decision, effective February 6, 2013.  This action was a partial grant of that appeal, as the benefit sought was IU from the date of claim; not just since February 6, 2013.


FINDING OF FACT

In correspondence received by the Board in August 2014, prior to promulgation by the Board of a decision in this matter, the Veteran withdrew his pending appeals for increased compensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for a disability rating for depression with dysthymia higher than 30 percent prior to February 6, 2013, and higher than 70 percent beginning February 6, 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal for IU prior to February 6, 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence received by the Board in August 2014, the Veteran stated that he was satisfied with a recent (June 2014) rating decision that increased the rating for his service-connected psychiatric disability from 30 percent to 70 percent effective February 6, 2013, and granted IU effective February 6, 2013, and so was withdrawing his appeal.  There consequently remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review these matters and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for a disability rating higher than 30 percent prior to February 6, 2013, and higher than 70 percent beginning February 6, 2013, for depression with dysthymia is dismissed.

The appeal for IU prior to February 6, 2013, is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


